 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Liberty Mutual Fire Insurance Company,              Case No.: 3:17-cv-0666-AJB-BGS
12                                      Plaintiff,
                                                         ORDER DENYING DEFENDANT’S
13   v.                                                  MOTION FOR SANCTIONS
     Bosa Development California II, Inc., et            (Doc. No. 118)
14
     al.,
15
                                     Defendants.
16
17         Defendant moves the Court for sanctions under Federal Rule of Civil Procedure
18   arguing Plaintiff “blatantly ignored the absolute confidentiality of mediation writings and
19   communications and, indeed, has purported to file such writings in the public record in
20   support of its motion for summary judgment. . . .” (Doc. No. 118-1 at 8.)
21         Federal Rule of Civil Procedure 11 provides in pertinent part, that when an attorney
22   presents a signed paper to a court that attorney is certifying that to the best of his or her
23   “knowledge, information and belief, formed after an inquiry reasonable under the
24   circumstances ... the claims, defenses, and other legal contentions are warranted by existing
25   law or by nonfrivolous argument for extending, modifying, or reversing existing law or for
26   establishing new law.” Fed. R. Civ. P. 11(b)(2). When one party seeks sanctions against
27   another, a court must first determine whether any provision of Rule 11(b) has been violated.
28   Warren v. Guelker, 29 F.3d 1386, 1389 (9th Cir. 1994). A finding of subjective bad faith
                                                     1

                                                                                3:17-cv-0666-AJB-BGS
 1   is not required under Rule 11. See Smith v. Ricks, 31 F.3d 1478, 1488 (9th Cir. 1994)
 2   (“Counsel can no longer avoid the sting of Rule 11 sanctions by operating under the guise
 3   of a pure heart and empty head.”). “Instead, the question is whether, at the time the paper
 4   was presented to the Court (or later defended) it lacked evidentiary support or contained
 5   ‘frivolous’ legal arguments.” Odish v. CACH, LLC, No. 12cv1710-AJB (DHB), 2012 WL
 6   5382260, at *3 (S.D. Cal. Nov. 1, 2012). If the court determines a Rule 11 violation
 7   occurred, “the court may impose an appropriate sanction on any attorney, law firm, or party
 8   that violated the rule or is responsible for the violation.” Fed. R. Civ. P. 11(c)(1) (emphasis
 9   added).
10         Although the Court ultimately granted Bosa’s motion to strike three exhibits it held
11   were protected by a mediation privilege, the Court finds that sanctions are not warranted.
12   While the Court agreed with Bosa’s interpretation of the mediation privilege, the Court
13   finds that Liberty’s position did not lack evidentiary support. The Court further finds that
14   Liberty’s motion was not based on frivolous arguments.
15         Bosa also argues Liberty’s motion for summary judgment lacked evidentiary support
16   since three of Liberty’s exhibits were stricken. (Doc. No. 118-1 at 31.) However, because
17   the Court did not reach the merits of Liberty’s summary judgment motion, but instead
18   ordered Liberty to re-file its motion without reference to the now-stricken exhibits, the
19   Court cannot rule on the frivolousness, or lack thereof, of these arguments.
20         Accordingly, the Court DENIES Bosa’s motion for sanctions at this time.
21   (Doc. No. 118.)
22         IT IS SO ORDERED.
23   Dated: August 14, 2019
24
25
26
27
28
                                                    2

                                                                                 3:17-cv-0666-AJB-BGS
